DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8 October 2021 has been entered.  
While the Applicant made several corrections to the Drawings, some of the corrections described in the arguments on pages 9-10, dated 8 October 2021, were not included in the set of revised Drawings that were submitted.  Accordingly, the objection to the Drawings still stands.
The changes made in the Applicant’s amendment have overcome interpretation under 35 USC 112(f).  Accordingly, the “Claim Interpretation” section is withdrawn.
Applicant’s explanation of the claim language (see pages 10-13 of the arguments dated 8 October 2021) and amendments to the claims have overcome the rejections made under the 35 USC 112 authority, with the exception of a previously mentioned 35 USC 112 rejection for claim 11.  A new 35 USC 112 rejection has been added based on an amended portion of the claims.
Applicant’s arguments, see pages 13-19 in the arguments dated 8 October 2021 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 21 September 2020, the status of the claims is as follows: Claims 1-2, 7-8, and 12-14 have been amended.
Claims 1-5, 7-9, and 11-15 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trenches (paragraph 0068 of the Specification 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: number 330 in fig. 1 (see revised paragraph 0057 in the Specification amendment dated 8 Oct 2021) and number 206 in fig. 3B (see revised paragraph 0060 in the Specification amendment dated 8 Oct 2021).  Corrected drawing sheets in 
Claim Objections
Claim 1 is objected to because of the following informalities:  
At lines 6-7, the limitation “wherein the jig is for holding the polymer resin compound-based substrate” should be either “wherein the jig holds the polymer resin compound-based substrate” or “wherein the jig is configured for holding the polymer resin compound-based substrate.”  
At line 6, the limitation “the polymer resin compound-based substrate” should be “the polymer resin mold compound-based substrate.”
Appropriate correction is required.
In the submission of Claims dated 8 October 2021, Claim 11 is annotated as “(Currently Amended);” however, it appears that no amendments were made and claim 11 should be marked “(Previously Amended).”  As a result, the examiner is assuming no amendments were made to claim 1.  If so, no correction is required by the Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the system further comprising nozzles that force compressed air or gas in the direction of the laser.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear of the recited “system” is the “system for singulation of a polymer resin mold compound-based substrate into packages by a laser ablation process” of lines 1-2 in claim 1 or the “system of internal pipes” in lines 9-10 of claim 1.  For the purpose of the examination, the antecedent for “the system” of claim 8 will be interpreted as the “system for singulation of a polymer resin mold compound-based substrate into packages by a laser ablation process” required in claim 1.  This new rejection has been added based on the amended portion of the claim.
The term “fast cooling gas” in claim 11 is a relative term which renders the claim indefinite. The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since there is no way of determining the requisite degree of the term “fast,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (JP-2008135795-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Tanaka et al. (JP-2010045190-A, referencing foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Fuji teaches a system for singulation (“a semiconductor device…diced and cut into chips,” page 3, lines 2-3) of a polymer resin mold compound-based substrate (“molded the semiconductor chip formed into the chip in each said embodiment further with resin may be used,” page 11, lines 21-22; Fuji teaches that an element of the semiconductor bump 70 is comprised of polyimide, which is a type of polymer page 8, line 16; examiner is construing the substrate to be all the materials that form the manufactured semiconductor to include the bump 70 and the substrate 11) into packages (Applicant defines packages as “an integrated circuit packaging method” in para 0050; thus, the method taught by Fuji of forming semiconductor chips would constitute a package as defined by the Applicant) by a laser ablation process (“dicing cutting process…using…an excimer laser,” page 4, line 19) comprised of: a laser (excimer laser, page 4, line 19); wherein the jig (jig 4, fig. 13b) is for holding the polymer resin compound-based substrate (“protective sheet 1 is fixed to the jig 4 by vacuum suction,” page 7, line 34; as shown in fig. 13b, the jig 4 holds the semiconductor materials), wherein the laser cuts along trenches (suction holes 3, fig. 13b) that are embedded in the jig (jig 4, fig. 13b; excimer laser cuts the recess 71, referring to fig. 13b, which are aligned with the suction holes 3 embedded in the jig, described page 7, lines 34-37).  Fuji does not explicitly disclose a buffer station comprising a heated plate configured to pre-heat the polymer resin mold compound-based substrate (although Fuji does not explicitly disclose using a buffer station to pre-heat the substrate, Fuji teaches that the substrate is “heated to 40 to 200 ° C” prior to dicing, page 4, line 14) before being loaded onto a jig; wherein the jig is cooled by circulating a liquid through a base plate with a system of internal pipes.
However, in the same field of endeavor of the semiconductor manufacturing process, Tanaka teaches a buffer station comprising a heated plate configured to pre-heat the polymer resin mold compound-based substrate before being loaded onto a jig (“As shown in FIG. 3, the shelf units U1, U2, and U3 include a heating unit 10 that performs a heat treatment that is a pretreatment,” page 4, line 33; “Heating the substrate at a first temperature with a heating unit; Unloading the substrate from the hot plate, placing the cooling jig in the storage unit on the hot plate of the heating unit, and setting the  temperature from the first temperature to the second temperature,” page 4, lines 5-7); wherein the jig (Tanaka teaches a cooling jig 6, fig. 13; examiner is construing the cooling jig taught by Tanaka as be placed in thermal connectivity with the jig taught by Fuji during the cooling process) is cooled by circulating a liquid (“circulating the refrigerant,” page 8, line 51) through a base plate (cooling unit 63, fig. 13) with a system of internal pipes (refrigerant circulation pipe 64, fig. 13).  The advantage of using a heating unit and a cooling jig, as taught by Tanaka, in the device for singulating substrates, as taught by Fuji, is that a cooling jig would shorten the time needed to stabilize the temperature of the substrate after being heating by the heating unit and by using a cooling jig that was separate from the heating unit, the separate cooling jig would obviate the requirement for a special driving mechanism in the heating device during the cooling of the semiconductor wafer (Tanaka, page 3, lines 11-19 and page 4, lines 10-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a cooling jig, in view of the teachings of Tanaka, by using a heating unit (fig. 3) and a separate cooling jig (fig. 13), where the substrate was transferred to the cooling jig after being preheated by the heating unit in order to ensure a controlled drop in the temperature of the substrate and to shorten the time required for manufacturing semiconductor wafers (Tanaka, page 3, lines 11-19).
Fuji, fig. 13					Tanaka, fig. 13

    PNG
    media_image1.png
    808
    532
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    670
    600
    media_image2.png
    Greyscale


Tanaka, fig. 3

    PNG
    media_image3.png
    652
    933
    media_image3.png
    Greyscale

	Regarding claim 4, Fuji teaches wherein vacuum pressure holds the polymer resin mold compound-based substrate to the jig (“the protective sheet 1 is fixed to the jig 4 by vacuum suction,” page 7, line 34).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A), and further in view of Yu et al. (KR-20150091435-A, referencing foreign version for drawings and provided English translation for written disclosure).
Fuji teaches the invention as described above but does not explicitly disclose wherein the trenches have a depth of 1 to 3 centimeters and a width greater than or equal to 1 millimeter (Fuji does not disclose a depth nor width for the vacuum holes).
	However, in the same field of endeavor of semiconductor manufacturing, Yu teaches wherein the trenches (annular groove 60) have a depth of 1 to 3 centimeters (“depth of from about 0.3 cm to about 2 cm,” page 9, line 17) and a width greater than or equal to 1 millimeter (“width of from about 1 cm to about 7.5 cm,” page 9, line 18).  The advantage of using the annular grooves in a sputtering plate, as taught by Yu, in the device for singulating substrates, as taught by Fuji, is that a sputtering plate confines a magnetic field around a target or substrate improving the sputtering applied to the substrate and that the sputtering plate taught by Yu provides improved durability and utilization time by reducing erosion of the grooves or holes (Yu, page 1, lines 24-35 and page 6, lines 30-35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a sputtering plate, in view of the teachings of Yu, by adding a sputtering plate around the jig, such that suction holes of the jig were aligned to the annular groove of the sputtering plate and of equal depth and width, in order to add a sputtering plate that confined a magnetic field around a target or substrate to improve the sputtering applied to the substrate such that the sputtering plate provided improved durability and utilization time by reducing the erosion caused by sputtering to the grooves or holes in the jig (Yu, page 1, lines 24-35 and page 6, lines 30-35).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A), and further in view of Cereno et al. (Non-Patent Literature: “Stealth Dicing Challenges for MEMS Wafer Applications,” 2017 IEEE 67th Electronic Components and Technology Conference).
Fuji teaches the invention as described above but does not explicitly disclose wherein the trenches have a width greater than or equal to 0.5 mm (Fuji does not disclose a width for the vacuum holes).
However, in the same field of endeavor of semiconductor manufacturing, Cereno teaches wherein the trenches have a width greater than or equal to 0.5 mm (“opening trench width of ~500μm, page 360, right column, middle of the page).  The advantage of using a trench width of .5 mm as taught by Cereno, in the device for singulating substrates, as taught by Fuji, is that a width of at least .5 mm was found to be the optimal minimal width that ensured the laser beam fully penetrated the silicon substrate without causing backside penetration damage to the substrate (Cereno, page 5, bottom of left column to top of right column).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a trench of at least .5 mm, in view of the teachings of Cereno, in order to ensure that the laser beam fully penetrated the silicon substrate without causing backside penetration damage to the substrate (Cereno, page 5, bottom of left column to top of right column).
Claims 5, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A), and further in view of Zheng et al. (Non-Patent Literature: “Laser Dicing of Silicon and Electronics Substrates,” chapter 5 of Advances in Laser Processing).
Regarding claim 5, Fuji teaches the invention as described above but does not explicitly disclose wherein the laser is a pulsed laser with a repetition rate of 10 kHz and above.
However, in the same field of endeavor of semiconductor manufacturing, Zheng teaches wherein the laser is a pulsed laser with a repetition rate of 10 kHz and above (fig. 5.21, repetition rate varies from 10 KHz to 80 KHz).  The advantage of using a pulsed laser, as taught by Zheng, in the device for singulating substrates, as taught by Fuji, is that an increase to the repetition rate of the laser was shown to reduce the amount of charring and debris observed on the substrate (Zheng, page 124, bottom of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a pulse laser with a repetition rate of at least 10 kHz, in view of the teachings of Zheng, in order to reduce the amount of charring and debris observed on the substrate (Zheng, page 124, bottom of page).
Zheng, fig. 5.21

    PNG
    media_image4.png
    629
    871
    media_image4.png
    Greyscale

	Regarding claim 9, Fuji teaches a method of singulation (“semiconductor device manufacturing method,” page 1, line 9) of a polymer resin mold compound-based substrate (“molded the semiconductor chip formed into the chip in each said embodiment further with resin may be used,” page 11, lines 21-22; Fuji teaches that an element of the bump 70 is comprised of polyimide, which is a type of polymer page 8, line 16; examiner is construing the substrate to be all the materials that form the manufactured semiconductor to include the bump 70 and the substrate 11) into packages (Applicant defines packages as “an integrated circuit packaging method” in para 0050; thus, the method taught by Fuji of forming semiconductor chips would constitute a package as defined by the Applicant) by a laser cutting process (“dicing cutting process…using…an excimer laser,” page 4, line 19) comprised of steps of, pre-heatinq the polymer resin mold compound-based substrate (“heated to 40 to 200 ° C,” page 4, line 14) at a buffer station (“heater block,” page 4, line 14) comprising a heated plate (heater block is not shown in the drawings by Fuji but a heater block would have a heated plate to provide heat to the jig, function of the heater block described page 4, lines 12-15); loading the polymer resin mold compound-based substrate onto a cutting jig (“the protective sheet 1 is fixed to the jig 4…” page 7, line 34); activating a vacuum to secure the polymer resin mold compound- based substrate to the cutting jig (“…by vacuum suction,” page 7, line 34); activating a laser (excimer laser, page 4, line 19) to cut the polymer resin mold compound- based substrate along a series of trenches (suction holes 3, fig. 13b)  that are embedded in the cutting jig (jig 4, fig. 13b; excimer laser cuts the recess 71, referring to fig. 13b, which are aligned with the suction holes 3 embedded in the jig, described page 7, lines 34-37).  Fuji does not explicitly disclose a pulse laser nor circulating a liquid through a base plate of the cutting jig to cool the polymer resin mold compound-based substrate.
However, in the same field of endeavor of the semiconductor manufacturing process, Tanaka teaches circulating a liquid (“circulating the refrigerant,” page 8, line 51) through a base plate (cooling unit 63 containing refrigerant circulation pipe 64, fig. 13) of the cutting jig (cooling jig 6, fig. 13) to cool the polymer resin mold compound-based substrate (cooling jig causes faster cooling of the wafer, page 9, lines 25-40).  The advantage of a cooling jig, as taught by Tanaka, in the method for singulating substrates, as taught by Fuji, is that a cooling jig would shorten the time needed to stabilize the temperature of the substrate and by using a cooling jig that was separate from the heating device, the separate cooling jig would obviate the requirement for a special driving mechanism in the heating device when cooling the semiconductor wafers (Tanaka, page 3, lines 11-19 and page 4, lines 10-20).  Tanaka does not explicitly disclose a pulse laser.
However, in the same field of endeavor of semiconductor manufacturing, Zheng teaches a pulse laser (“laser pulse frequency,” page 121, middle of page).  The advantage of using a pulsed laser, as taught by Zheng, in the method for singulating substrates, as taught by Fuji, is that a pulsed laser minimizes lateral heat conduction, reduces charring and kerf width, and increases scanning speed (Zheng, page 122)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a cooling jig, in view of the teachings of Tanaka, by placing a separate cooling jig underneath a jig holding the substrate in order to ensure a controlled drop in the temperature of the substrate and to shorten the time required for manufacturing semiconductor wafers (Tanaka, page 3, lines 11-19), and to include a pulsed laser, in view of the teachings of Zheng, in order to minimize the lateral heat conduction, to reduce the charring and kerf width, and to increase the scanning speed (Zheng, page 122).
Regarding claim 11, Fuji teaches the invention as described above but does not explicitly disclose an additional step of injecting fast-cooling gas to cool the polymer resin mold compound-based substrate to preserve its form after pre-heating before loading the polymer resin mold compound-based substrate onto the cutting jig.
However, Tanaka teaches an additional step of injecting fast-cooling gas (“supplies purge gas,” page 5, line 21) to cool the polymer resin mold compound-based substrate (“cooled by supplying a purge gas,” page 3, line 23) to preserve its form (referring to the application of purge gas, “particles are prevented from adhering to the wafer W being subjected to the heat treatment,” page 5, line 40) after pre-heating before loading the polymer resin mold compound-based substrate onto the cutting jig (Tanaka discloses a process for heating and cooling the substrate, where the cooling of the substrate combines using gas and a cooling jig that takes place after heating, page 4, lines 5 and 18-19; the examiner is construing under broadest reasonable interpretation that the preheating of the wafer taught by Fuji is equivalent to the heating of the wafer taught by Tanaka).  The advantage of using purge gas and a cooling jig to cool the substrate, as taught by Tanaka, in the method for singulating substrates, as taught by Fuji, is that a combination of using a cooling jig with purging gas to cool the substrate would shorten the time needed to decrease and stabilize the temperature of the substrate (Tanaka, page 3, lines 11-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a cooling jig in combination with purge gas, in view of the teachings of Tanaka, by placing a separate cooling jig underneath a jig holding the substrate and by applying purge gas to the substrate in order to ensure a controlled drop in the temperature of the substrate and to shorten the time required for manufacturing semiconductor wafers (Tanaka, page 3, lines 11-19).
Regarding claim 14, Fuji teaches including an additional step of exhausting debris (the holes 3 provide suction and exhaust means for the protective sheet 1; suction described for protective sheet 1, page 4, line 15; “chips” of the protective sheet described as “contamination” or debris, page 8, lines 29-30) or fumes through one or more exhaust openings (holes 3, fig. 13) along edges of the cutting jig (jig 4, fig. 31; cutting holes are along the bottom of the edge).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) and Tanaka (JP-2010045190-A), and further in view of Yoshikawa (US-20040140300-A1).
Regarding claim 7, Fuji teaches the invention as described above but does not explicitly disclose wherein the buffer station includes a gas injector for cooling gas to cool the polymer resin mold compound-based substrate to preserve its form after pre-heating.
	However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches wherein the buffer station (examiner is construing the gas injection means 6 in fig. 1 taught by Yoshikawa as included in the heating unit taught by Tanaka, which together comprise the buffer station) includes a gas injector (gas ejection nozzles 62 and 63, fig. 3) for cooling gas to cool the polymer resin mold compound-based substrate (“gas is ejected toward the laser beam shining position from the side machined by the laser beam during shining of the laser beam. Thus, debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046) to preserve its form after pre-heating (Yoshikawa teaches using the gas ejection unit to remove dust caused by laser ablation, para 0042; thus, by removing the dust, the face of the substrate would be cleaned and would return to its condition it was in prior to the laser ablation and after the preheating).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the device for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement over removing debris using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by adding gas ejection nozzles in order to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Yoshikawa, figs. 1 and 3

    PNG
    media_image5.png
    614
    475
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    378
    402
    media_image6.png
    Greyscale

	Regarding claim 8, Fuji teaches the invention as described above but does not explicitly disclose wherein the system further comprising nozzles that force compressed air or gas forces compressed air or gas in the direction of the laser.
	However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches wherein the system further comprising nozzles (gas ejection nozzles 62 and 63, fig. 3) that force compressed air or gas in the direction of the laser (“gas is ejected toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; as shown in fig. 3, the gas injection nozzles direct gas toward the path of light coming from the optical condenser 524 or lens of the laser 5).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the device for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by adding gas ejection nozzles directed toward the laser in order to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A), Tanaka (JP-2010045190-A) and Zheng (NPL), and further in view of Yoshikawa (US-20040140300-A1).
Regarding claim 12, Fuji teaches the invention as described above but does not explicitly disclose an additional step of injecting pressurized air or gas in the direction of the laser to cool an area ablated by the laser.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches an additional step of injecting pressurized air or gas (“gas is ejected…”, para 0043) in the direction of the laser to cool an area ablated by the laser (“…toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; as shown in fig. 3, the gas injection nozzles direct gas toward the position P, which is the area ablated by the laser; “debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by using a gas ejection unit to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Regarding claim 13, Fuji teaches the invention as described above but does not explicitly disclose an additional step of injecting pressurized air or gas in the direction of the laser to remove debris.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches an additional step of injecting pressurized air or gas (“gas is ejected…”, para 0043) in the direction of the laser to remove debris (“…toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; “debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by using a gas ejection unit to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Regarding claim 15, Fuji teaches the invention as described above but does not explicitly disclose including additional steps of removing packages from the cutting jig and transferring the packages to a cleaning station.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches including additional steps of removing packages from the cutting jig and transferring the packages (“the chuck table 36 releases the suction holding of the semiconductor wafer 10. Then, the semiconductor wafer 10 is transported to a cleaning step, the subsequent step, by transport means,” para 0044) to a cleaning station (a cleaning station subjecting the substrate to spinner cleaning is described in para 0042).  The advantage of removing packages from the cutting jig and processing the packages at a separate station, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that any debris not removed by the gas ejection system would be subjected to removal during spinner cleaning, which easily removes dust set on the face of the semiconductor wafer (Yoshikawa, para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a separate cleaning station that included spinner cleaning, in view of the teachings of Yoshikawa, in order to remove dust and debris from the face of the semiconductor wafer (Yoshikawa, para 0042).
	Response to Argument
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive. 
DRAWINGS
On page 9 of the Applicant’s arguments, the Applicant remarks:
“FIG 3B is amended to indicate the trenches (206) as the thin vertical white lines; 
FIG 1 is amended to include reference to the source of compressed air or gas (330) that forces air in the direction of the laser”

However, the new fig. 3B does not show a numeral “206.”  Additionally, the new fig. 1 does not show a numeral “330.”  The examiner respectfully requests that “Replacement Sheet” or “New Sheet” or be annotated in the margin of all amended drawings.
REJECTION UNDER 35 U.S.C. § 112
On page 12 of the Applicant’s arguments, the Applicant remarks:
“The Office Action states that the phrase "fast-cooling gas" in claims 7 and 11 is a relative term. Applicant has amended claims 7 and 11 by deleting the term "fast" therefrom to make the claims clear and concise.”

However, claim 11 appears not to have been amended.
REJECTION UNDER 35 U.S.C. § 103
	On page 15 of the Applicant’s arguments, the Applicant remarks:
“Moreover, due to the heater block being installed under the jig, Fuji clearly provides no motivation for inclusion of a series of internal pipes to cool said jig, since this action would counteract the intended function of the heater block under the jig.

Fuji (JP-2008135795-A) is used to show that the holding jig disclosed by the Applicant is known in the art, specifically, in how the suctions holes of a holding jig are aligned to the trenches caused by a laser, when the laser dices a substrate.  Although Fuji teaches using a heating block to preheat the substrate, the Applicant has amended the claims to require that a buffer station preheat the substrate prior to being placed on the holding jig.  
In the previous Office action, Tanaka (JP -2010045190-A) was referenced.  Tanaka teaches a holding jig which includes internal pipes with a refrigerant to cool the substrate.  In this current Office action, Tanka was referenced again to meet the aforementioned limitation of a buffer station that preheats the substrate.  Tanka teaches a “heating unit” that preheats the substrate prior to being placed on the jig.  Regarding the Applicant’s argument that “Fuji clearly provides no motivation for inclusion of a series of internal pipes to cool said jig” (page 15 of Applicant’s arguments), Fuji teaches that the substrate “cools to room temperature as it is” (page 9, line 33). The examiner maintains that it would be obvious to combine Fuji with the Tanaka for the advantages of rapidly cooling the substrate (see the 35 USC 103 rejection for claim 1 above for the specific advantages that rapid cooling provides, which Tanka teaches).
On page 16 of the Applicant’s arguments, the Applicant states: 
“Fuji fails to provide unmistakable and clear direction not only to the feature of the heated plate for the purpose of pre-heating the polymer substrate, but also to the feature of the laser cuts the polymer substrate along trenches that are embedded in the jig apart from cooling the jig by circulating a liquid through a base plate with a system of internal pipes as recited in claim 1 and thus claim 1 is novel over Fuji.”

However, Fuji teaches the following:
“Further, the protective sheet 1 is fixed to the jig 4 by vacuum suction (a jig fixing step), and the surface of the protective sheet 1 is shaved with an excimer laser or the like to form a recess 71 in a portion corresponding to the movable part. The concave portion 71 has the same function as the cap portion. Note that the recessed portion 71 is not necessarily required as long as the movable portion 61 is formed in the wafer about 0.5 to 100 μm from the wafer surface 60 as in the fourth embodiment” (page 7, lines 34-37).

As shown in fig. 13b, the recesses 71, which are construed as the claimed “trenches” are aligned with the suction holes 3, which are embedded in the jig 4—

    PNG
    media_image7.png
    253
    687
    media_image7.png
    Greyscale


For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furukawa et al. (WO-2013100149-A1) and Tokyo Seimitsu et al. (JP-2007235069-A) are pertinent to the examination of this application (referenced in the IDS submitted 8 October 2021).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/16/2021


/SANG Y PAIK/Primary Examiner, Art Unit 3761